Case: 21-20139      Document: 00516331280         Page: 1    Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 24, 2022
                                  No. 21-20139                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Moreno,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:95-CR-142-3


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Pedro Moreno, federal prisoner # 41498-079, appeals the denial of his
   pro se motion for compassionate release under the First Step Act. See 18
   U.S.C. § 3582(c)(1)(A). The district court denied the motion without the
   benefit of intervening Fifth Circuit authority in United States v. Shkambi, 993



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20139      Document: 00516331280          Page: 2   Date Filed: 05/24/2022




                                    No. 21-20139


   F.3d 388 (5th Cir. 2021). In particular, the court did not consider whether the
   circumstances of Moreno’s offense, his rehabilitative efforts, and post-
   sentencing changes in the law constituted extraordinary and compelling
   circumstances warranting release under that subsection. Therefore, we
   VACATE the district court’s judgment and REMAND for further
   consideration in light of Shkambi. We express no opinion on the merits of
   Moreno’s claims for compassionate release.




                                         2